Supreme Court of Florida
                               ____________

                           No. SC20-1805
                            ____________

                      TERANCE VALENTINE,
                           Appellant,

                                    vs.

                       STATE OF FLORIDA,
                            Appellee.

                               April 7, 2022

PER CURIAM.

     Terance Valentine, a prisoner under sentence of death,

appeals the circuit court’s order summarily denying his second

successive motion for postconviction relief, filed under rule 3.851 of

the Florida Rules of Criminal Procedure.1 For the reasons that

follow, we affirm.

                          I.     Background

     Valentine brutally tortured and murdered Ferdinand Porche in

1988. The evidence from Valentine’s third trial establishes the



     1. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.
following sequence of events on the day Porche was murdered.

Porche arrived home from work in the early afternoon. Upon his

entry into the home, Valentine shot him in the back, paralyzing him

from the waist down. Valentine announced, “[T]his is my revenge.”

Valentine v. State, 688 So. 2d 313, 315 (Fla. 1996).

     Valentine then forced Porche to crawl into a bedroom “where

he found his wife nude, bound, and gagged and his baby crying and

covered in blood.” Id. In that bedroom, Valentine bludgeoned

Porche in the head at least three times with a gun, which broke

Porche’s jaw and caused him to lose several teeth. After that

beating, Valentine told Porche, “I’m gonna kill you, but you’re gonna

suffer. This is not going to be easy.” Id. He then stabbed Porche in

the buttocks and bound him with baling wire.

     Following the brutal attack in the home, Valentine took Porche

and his wife 2 to a remote location nine miles away. There,

Valentine again confronted Porche who was bound, helpless, and in

severe agony. Valentine pointed a gun at one of Porche’s eyes from




     2. We are aware that Livia Romero was not legally married to
Porche. But we use the designation “wife” as it is in keeping with
our past opinions in Valentine’s case.

                                -2-
point-blank range and then pulled the trigger. That shot finally

killed Porche. Remarkably, Porche’s wife—whom Valentine also

shot in the head—survived and would later become a key State

witness.

     The State charged Valentine with the first-degree murder of

Porche and other crimes. Valentine’s first trial resulted in a

mistrial. Following his second trial, a jury found him guilty of

first-degree murder and recommended a sentence of death.

However, due to a jury-selection error, we reversed Valentine’s

convictions and vacated his sentences. Valentine v. State, 616 So.

2d 971, 974-75 (Fla. 1993).

     On remand, a jury again found Valentine guilty of several

crimes, including first-degree murder. Valentine waived a

penalty-phase jury, and the trial court ultimately sentenced him to

death. We affirmed the first-degree murder conviction and death

sentence. Valentine, 688 So. 2d at 318.

     Since that time, Valentine has sought relief in both state and

federal court, but has had no success in either forum.

See Valentine v. State, 98 So. 3d 44, 58 (Fla. 2012) (affirming denial

of initial postconviction motion and denying habeas petition);


                                 -3-
Valentine v. State, 296 So. 3d 375, 376 (Fla. 2020) (affirming

summary denial of first successive postconviction motion).

     Valentine has now filed his second successive motion for

postconviction relief asserting three claims that all involve an

eyewitness named Terry Spain who recently completed an affidavit.

Valentine’s primary claim seeks relief on the ground that Spain’s

affidavit constitutes newly discovered evidence which entitles him to

a new trial. In his affidavit, Spain states that he saw a white male

standing roughly 40 to 50 yards away from him. After hearing two

gunshots, Spain fled from the scene and called for police

assistance—ultimately speaking with police on multiple occasions.

Later, during Valentine’s first trial, law enforcement provided Spain

a hotel room, meals, and $300 in cash. According to the affidavit,

Spain did not testify at that trial or the subsequent trials, nor did

trial counsel or any defense investigator ever contact him.

     In addition to the newly discovered evidence claim, Valentine

alleged that the State violated Brady and Giglio in its handling of

Spain during the first trial. See Brady v. Maryland, 373 U.S. 83

(1963); Giglio v. United States, 405 U.S. 150 (1972).




                                 -4-
     The circuit court summarily denied Valentine’s motion in its

entirety. As an initial matter, the court ruled that all the claims

were procedurally barred for not being timely raised. In addition,

applying the standard set forth in Jones v. State, 709 So. 2d 512

(Fla. 1998), the court ruled that the allegations in the affidavit did

not constitute newly discovered evidence, and, even if they did, that

evidence was not of such a nature as would likely produce an

acquittal on retrial—stressing the overwhelming evidence of guilt.

As for the other claims, the court found that the record refuted the

Brady claim and that the Giglio claim was legally insufficient.

     This appeal follows.

                            II.   Analysis

     Valentine argues that the circuit court erred in denying his

postconviction motion without first holding an evidentiary hearing.

We disagree.

     “A circuit court should hold an evidentiary hearing on a rule

3.851 motion ‘whenever the movant makes a facially sufficient

claim that requires a factual determination.’ ” Rogers v. State, 327

So. 3d 784, 787 (Fla. 2021) (quoting Pardo v. State, 108 So. 3d 558,




                                  -5-
560 (Fla. 2012)).3 In contrast, a circuit court may summarily deny

a claim that is legally insufficient or refuted by the record. Id. at

787-88; McDonald v. State, 296 So. 3d 382, 383 n.2 (Fla. 2020).

With these principles in mind, we turn to Valentine’s claims.

     As noted above, Valentine’s first claim sought a new guilt

phase based on newly discovered evidence. To be facially sufficient,

a claim of newly discovered evidence must meet the two-part Jones

test. We have described that test as follows:

     First, the evidence must not have been known by the trial
     court, the party, or counsel at the time of trial, and it
     must appear that the defendant or defense counsel could
     not have known of it by the use of diligence. Second, the
     newly discovered evidence must be of such [a] nature
     that it would probably produce an acquittal on retrial.

Long v. State, 183 So. 3d 342, 345 (Fla. 2016) (quoting Tompkins v.

State, 994 So. 2d 1072, 1086 (Fla. 2008)).

     We agree with the circuit court that the record conclusively

refutes Valentine’s newly discovered evidence claim. That claim is

based on Spain’s affidavit. However, as the circuit court noted,

police reports and the transcript from the second trial contain




     3. “The standard of review here is de novo.” Rogers, 327 So.
3d at 787 n.5.

                                  -6-
much of the information in Spain’s affidavit. Information available

from those sources clearly does not meet the first prong of Jones.

The only “new” information in the affidavit was that law

enforcement provided Spain a hotel room, meals, and $300 in cash

during Valentine’s first trial. However, the record demonstrates

that trial counsel was aware of Spain’s involvement in the case and

could have ascertained these additional facts if due diligence had

been exercised. See Rogers, 327 So. 3d at 788. Thus, Valentine

failed to meet prong one of the Jones test as to all the allegations in

Spain’s affidavit. 4 Accordingly, the circuit court properly denied

Valentine’s newly discovered evidence claim.

     Valentine’s Brady claim fares no better. To prevail on a Brady

claim, Valentine must demonstrate that (1) favorable evidence

which is exculpatory or impeaching, (2) was suppressed by the

State, and (3) because the evidence was material, he was

prejudiced. See Sweet v. State, 293 So. 3d 448, 451 (Fla. 2020).




      4. Based on our review of the record, we conclude that
evidence of the State’s handling of Spain during Valentine’s first
trial would not likely produce an acquittal on retrial—especially
given the overwhelming evidence of guilt. Accordingly, the record
also refutes the second prong of Valentine’s Jones claim.

                                 -7-
      As noted above, Valentine’s Brady claim is also premised on

information in Spain’s affidavit—primarily the State’s handling of

Spain during Valentine’s first trial. However, Valentine does not

allege that the State prevented him from calling Spain at the third

trial—i.e., the trial resulting in the first-degree murder conviction he

is now challenging. Thus, at a minimum, Valentine failed to

demonstrate suppression of evidence in relation to the relevant

trial. Accordingly, the circuit court properly denied the Brady

claim. 5




      5. As noted above, Valentine asserted a Giglio claim in his
motion, but he failed to identify any false testimony by a state
witness. See Jimenez v. State, 265 So. 3d 462, 479 (Fla. 2018).
The circuit court found the claim legally insufficient. On appeal,
Valentine has made no argument specifically challenging that
ruling. Thus, he has abandoned any argument as to the denial of
the claim. See Doorbal v. State, 983 So. 2d 464, 482-83 (Fla. 2008)
(conclusory argument insufficient to support reversal); Ward v.
State, 19 So. 3d 1060, 1061 (Fla. 5th DCA 2009) (en banc) (finding
issues abandoned where appellant did not “address[] them in his
brief”).

                                 -8-
                          III.   Conclusion

     For the foregoing reasons, we affirm the circuit court’s

summary denial of Valentine’s second successive motion for

postconviction relief.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Hillsborough County,
    Michelle Sisco, Judge – Case No. 291988CF012996000AHC

Marie-Louise Samuels Parmer and Maria DeLiberato of Parmer
DeLiberato, P.A., Tampa, Florida,

     for Appellant

Ashley Moody, Attorney General, Tallahassee, Florida, and Rick A.
Buchwalter, Assistant Attorney General, Tampa, Florida,

     for Appellee




                                  -9-